DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, Claims 12-18 in the reply filed on 10/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Interpretation

	Claim 12 describes the transition metal and rare earth metal as being supported on the CHA sieve.  However, based on the specification (see Abstract, para. 60, 65, 65, 44 of the PG Pub of this application) and Claim 18, this “supporting on” feature can include the metals being ion exchanged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos (WO 2016/096653) and in view of Qi (US Pub.: 2013/0111876).
Corma Canos describes a method of synthesizing a CHA zeolite (title and abstract).  The method of making the CHA involves by mixing a source of water, which can be considered the solvent, a tetravalent element Y (pg. 5, lines 4-5), which can be silicon (pg. 5, lines 25-26), a trivalent element X (pg. 5, line 7), which can be aluminum (pg. 6, lines 14-15).
The source of element Y may be a previously synthesized faujasite sieve and can include aluminum (pg. 6, lines 8-10).  The synthesis mixture can include an organic structure directing agent (pg. 6, lines 22-25).  The mixture can include an alkaline or an alkaline earth (pg. 5, line 6).  That alkali or alkaline earth material can be NaOH (pg. 10, line 15).  This can be considered a complexing material.   
The mixture is then crystallized under heated conditions (pg. 7, lines 3-8) to make a CHA sieve (pg. 5, lines 1-2).  
Corma Canos describes adding a rare earth metal or one of the metals listed on page 8 to the sieve (pg. 8, lines 5-9).  The metal can include copper (claim 22).  
The reference does not specifically disclose combining a rare earth metal and a transition metal on the CHA.
	Qi explains that copper oxide nanoparticles that are deposited onto particles of cerium oxide can be used to reduce NOx to N2 and water to generate NH3 (para. 21). These metals can be combined with a zeolite, such as chabazite (para. 24).  The metals are added to the CHA zeolite by ion-exchange (abstract, 33, 44, 55).
	Since Corma Canos describes use of  CHA sieve to work as a catalyst in treating NOx gases, such as an SCR, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cerium oxide on the CHA sieve with the copper oxide on the sieve, as taught by Qi for use with the CHA of Corma Canos because the combination of copper and cerium is known to facilitate reduction of NOx to N2 and water. 
	As to the faujasite also providing the alumina, although Corma Canos does not specifically state that the faujasite is used as a source of alumina in addition to being a source of silicon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the faujasite also provides alumina to the reaction slurry.
	As to the NOx storage catalyst, the same composition would be effective to be used in the same way.

Claim(s) 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos and Qi as applied to claim 12 above, and further in view of Mori (WO 2013/065768).
Corma Canos explains that the source of element Y may be a previously synthesized faujasite sieve and can include aluminum (pg. 6, lines 8-10).  
Mori explains that examples of zeolite classified as FAU include faujasite, USY-type zeolite, Y-type zeolite, and X-type zeolite. Examples of zeolite classified as UTL include IM-12 type zeolite and ITQ-15 type zeolite (page 3, lines 1-3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an USY-type zeolite or a Y-type zeolite, in place of the faujasite of Corma Canos, as taught by Mori because these are known alternatives for faujasite.

	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos and Qi as applied to claim 12 above, and further in view of Mizuno (US Pub.: 2018/0163598).
	 Mizuno teaches an SCR catalyst (title) that contains a CHA-type sieve (abstract).  The CHA sieve is made by combining a Si source, an Al source, an alkali source and a structure directing agent (para. 30).  The synthesis can include a seed and the seed has a preferable silica-alumina (SAR) ratio of 5 to 50 (para. 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a seed with a silica-alumina ratio of 5 to 50, as taught by Mizuno for use with the seed of Corma Canos and Qi because seeds with a SAR ratio in this range is known to effectively make a CHA framework product.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos and Qi as applied to claim 12 above, and further in view of Wang (CN111056561).
Corma Canos and Qi describe use of a structure directing agent, but not the ones listed in Claim 16. 
Wang describes a method of making an SSZ-13-type sieve (title), which is a type of a CHA sieve (pg. 2, para. 9).  The process involves combining an aluminum source, a silicon source, a structure directing agent, an alkali metal hydroxide and water and crystallizing the mixture (abstract).  The structure directing agent may be choline chloride or benzyl trimethyl ammonium hydroxide (pg. 3, para. 10).  Wang explains that the choline chloride OSD is relatively cheap and synthesize the sieve with a surface area that’s greater than 700 m2/g under a short synthesis time (pg. 3, para. 10).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use either one of: choline chloride or benzyl trimethyl ammonium hydroxide, as taught by Wang for use with the SDA of Corma Canos and Qi because these are all known and effective SDA for use in the manufacture of CHA products. 

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos and Qi as applied to claim 12 above, and further in view of Li (CN 110961144).
Li describes a chabazite molecular sieve-based structure (title) that is made by using a mixture of a FAU-type sieve combined with  a silicon source, an aluminum source, a template (organic structure directing agent), sodium hydroxide in the form of disodium oxide, where the ratio of these relative to the mixture containing silicon dioxide, aluminum oxide such that the templating agent is from 0.05 to 0.5 and the sodium hydroxide (in the form of disodium oxide) is 0.05 to 0.25 (Novelty, para. 2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the SDA, the NaOH and the silica and alumina in the ratios described in Li to make a CHA product for use in Corma Canos and Qi because these ratios are effective to make a chabazite product.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corma Canos and Qi as applied to claim 12 above, and further in view of Li (US Pub.: 2013/0142727).
Li describes an SCR catalyst (title) that has a zeolite framework, which includes CHA (abstract).  Li explains that their catalyst includes a first metal and a second metal (para. 25).  The first metal can include an alkali earth metal or a rare earth metal and the second metal can include iron or copper (para. 25).  The process of making the zeolite includes an alkali metal, alumina, silica, water and synthesizing the mixture at elevated temperatures (para. 39, 40).  The two different metals may be added to the sieve by either: liquid-phase, solid ion-exchange, impregnation or incorporation by direct-synthesis (para. 42).  Li explains that these two metals can be added to the sieve using two different methods (example 23) which can include first a direct synthesis of the alkali earth metal (see example 22, para. 94-96) and then a subsequent ion-exchange step (para. 97).  In the first direct synthesis of the alkali earth metal of example 22, Li teaches use of Ca (para. 94-96), but Li teaches that the first metal can alternatively be a rare earth metal (para. 25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ more than one method to add the first and second metals of Corma Canos and Qi using two different methods, such as direct-synthesis followed by ion-exchange, as taught by Li because Li explains that these metals may be added using these two different methods, such that the rare earth is added by direct synthesis and the transition metal is added by ion-exchange is effective for producing an SCR catalyst.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        November 17, 2022